DETAILED ACTION
The Amendment filed April 11, 2022 has been entered.
Claims 4-14 and 25-29 are cancelled.
Claims 1 and 3 are currently amended.
Claims 30-39 are new.
Claims 1-3, 15-24 and 30-39 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-19 are allowable. The restriction requirement between groups XVI-XIX, and groups I and XII-XV, as set forth in the Office action mailed on July 29, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between groups XVI-XIX (claims 20-24), and groups I and XII-XV (claims 1-3 and 15-19) is hereby withdrawn because the amino acid sequence of SEQ ID NO:14 (claims 20-24) is encoded by the nucleotide sequence of SEQ ID NO:15 (claims 3 and 15-19).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Objection and  Rejections
The objection to the disclosure is withdrawn in light of the submission of the updated sequence listing.

The rejection of Claim 15, and claims 16-19 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the submission of the updated sequence listing.

The rejection of Claim(s) 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. Transgenic peanut plants obtained by particle bombardment via somatic embryogenesis regeneration system. Cell Res. 2001 Jun;11(2):156-60 is withdrawn in light of the amendment of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as currently amended is drawn to a method of producing a prenylated stilbenoid in a transgenic organism, cell or tissue, the method comprising: generating the transgenic organism, cell, or tissue comprising a nucleic acid molecule comprising a sequence that encodes a polypeptide having prenyltransferase activity; 
Wherein the transgenic organism, cell, or tissue is transgenic for the nucleic acid molecule comprising a sequence that encodes the polypeptide having prenyltransferase activity; 
adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid as the prenyltransferase activity to generate the transgenic organism, cell, or tissue.
Claim 2 is drawn to the method of Claim 1 wherein the stilbenoid is resveratrol.
Accordingly, claims 1 and 2 require the presence in a transgenic organism, cell, or tissue of a nucleic acid molecule of unspecified structure that comprises a sequence that encodes a polypeptide of unspecified structure having prenyltransferase activity wherein the polypeptide adds a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid as the prenyltransferase activity.
New claim 38 is drawn to the method of claim 1, the transgenic organism, cell, or tissue is transgenic for the nucleic acid molecule comprising a sequence that encodes the polypeptide having stilbenoid-specific prenyltransferase activity.
New claim 38 is drawn to the method of claim 38, wherein the stilbenoid is resveratrol.
In the interest of compact prosecution and in light of the rejection below of claims 38 and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, claims 38 and 39 are interpreted here as requiring the presence in a transgenic organism, cell, or tissue of a nucleic acid molecule of unspecified structure that comprises a sequence that encodes a polypeptide of unspecified structure having stilbenoid-specific prenyltransferase activity wherein the polypeptide adds a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid as the prenyltransferase activity.
With respect to a nucleic acid molecule comprising a sequence that encodes a polypeptide having prenyltransferase activity or stilbenoid-specific prenyltransferase activity  that adds a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid as the prenyltransferase activity, the specification describes a single species, a prenyltransferase obtained from Arachis hypogaea (peanut) and having the designation AhR3'DT-1, AhR3'DT-1 having the nucleotide and amino acid sequences set forth in the sequence listing submitted April 11, 2022 as SEQ ID NO: 15 and SEQ ID NO: 14, which prenyltransferase adds a prenyl group to C-3' of stilbenoid compounds (abstract; paragraphs [0010], [0195]; Figures 38, 42, 57, 58, 64, 67).
The specification does not describe the structure or function of any other nucleic acid molecule that comprises a sequence that encodes any other polypeptide that has prenyltransferase activity or stilbenoid-specific prenyltransferase activity wherein the polypeptide adds a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid as the prenyltransferase activity.
The names “prenyltransferase” or “stilbenoid-specific prenyltransferase” and the function “adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid” recited in the claims does not impart structure to the nucleic acid molecule comprising a sequence that encodes these polypeptides because the genus of nucleic acid molecules required by the claims is not adequately described. See University of California v. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997), where it states:
naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA.  See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.

Further, at the time of filing, prenyltransferases were known to be members of a large superfamily of proteins that have different substrates and that participate in a wide variety of biological processes (See, e.g. Li. Bringing Bioactive Compounds into Membranes: The UbiA Superfamily of Intramembrane Aromatic Prenyltransferases. Trends Biochem Sci. 2016 Apr;41(4):356-370. Epub 2016 Feb 24), such that the general designation “prenyltransferase” or “stilbenoid-specific prenyltransferase” is not indicative of a structure that performs the specific function of adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid. 
Given the breath of the claims that allows for the presence in a transgenic organism, cell, or tissue of a broad genus of nucleic acid molecules of unspecified structure that comprise a sequence that encodes a polypeptide of unspecified structure having prenyltransferase activity or stilbenoid-specific prenyltransferase activity wherein the polypeptide adds a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid as the prenyltransferase activity or stilbenoid-specific prenyltransferase activity, given the extremely limited disclosure of only a single species within the required genus of nucleic acid molecules, and given that prenyltransferases are members of a large superfamily of proteins that have different substrates and that participate in a wide variety of biological processes such that the general designation “prenyltransferase” or “stilbenoid-specific prenyltransferase” is not indicative of a structure that performs the specific function of adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid, one skilled in the art would not recognize that the applicant was in possession of the claimed invention as a whole at the time of filing. Further, Applicant has not described a representative number of species falling within the scope of the required genus, or the structural features unique to the genus that are correlated with the function of adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid.

Applicant's arguments filed April 11, 2022  have been fully considered but they are not persuasive. 
Applicant notes that Claim 1 has been amend to emphasize the transgenic organism, cell, or tissue is transgenic for the nucleic acid molecule comprising a sequence that encodes the polypeptide having prenyltransferase activity, which Applicant believes should overcome the rejection.

Applicant's arguments are not persuasive.  
This is not persuasive because the nucleic acid molecule that the transgenic organism, cell, or tissue is transgenic for is not adequately described, as set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and claim 2 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 as currently amended is indefinite because a step of adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid will not result in the generation of a transgenic organism, cell, or tissue.

Applicant's arguments filed April 11, 2022  have been fully considered but they are not persuasive.  
Applicant notes that Claim 1 has been amend to emphasize the transgenic organism, cell, or tissue is transgenic for the nucleic acid molecule comprising a sequence that encodes the polypeptide having prenyltransferase activity, which Applicant believes should overcome the rejection.

Applicant's arguments are not persuasive.  
This is not persuasive because claim 1 as currently amended still recites “adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid as the prenyltransferase activity to generate the transgenic organism, cell, or tissue” and because a step of adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid still will not result in the generation of a transgenic organism, cell, or tissue. 
In order to overcome the rejection, it is suggested that the phrase “to generate the transgenic organism, cell, or tissue” be deleted, or alternatively, that the phrase “to generate the transgenic organism, cell, or tissue” be replaced with the following phrase: “to produce a prenylated stilbenoid in the transgenic organism, cell or tissue”.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 as currently amended is indefinite because “the transgenic organism, cell, or tissue comprising a nucleic acid molecule comprising a sequence as set forth in SEQ ID NO:1” added to the body of claim 3 is not a method step. Claim 3 as currently amended is also indefinite because a step of adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid will not result in the generation of a transgenic organism, cell, or tissue.

Applicant's arguments filed April 11, 2022  have been fully considered but they are not persuasive.
Applicant respectfully believes that the amendment of claim 3 should overcome the rejection.

Applicant's arguments are not persuasive.  
This is not persuasive because the newly added claim amendments are also indefinite, as set forth above.

Claim 30, and claims 31-37 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. New claim 30 is indefinite because it is unclear whether “a transgene comprising a nucleic acid molecule comprising the sequence as set forth in SEQ ID NO:15” recited in lines 8-9 is the same as, or is different from, “a nucleic acid molecule comprising a sequence that encodes a polypeptide having prenyltransferase activity” recited in lines 3-4, since “a nucleic acid molecule comprising the sequence as set forth in SEQ ID NO:15” is a type of nucleic acid molecule comprising a sequence that encodes a polypeptide having prenyltransferase activity. Claim 30 is also indefinite because a step of adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid will not result in the generation of a transgenic organism, cell, or tissue.

Claim 38, and claim 39 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. New claim 38 is indefinite because the phrase “the nucleic acid molecule comprising a sequence that encodes the polypeptide having stilbenoid-specific prenyltransferase activity” does not have antecedent basis in claim 38, or in claim 1 from which claim 38 depends.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 fails to further limit claim 30 IF “a transgene comprising a nucleic acid molecule comprising the sequence as set forth in SEQ ID NO:15” recited in lines 8-9 of claim 30 is the same as “a nucleic acid molecule comprising a sequence that encodes a polypeptide having prenyltransferase activity” recited in lines 3-4 of claim 30, since SEQ ID NO:15 inherently encodes a polypeptide that has stilbenoid prenyltransferase activity. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 15-24 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662